Citation Nr: 0119230	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  00-22 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the decision to reduce the disability rating for 
service-connected bilateral hearing loss from 10 percent to 
noncompensable, was proper, including entitlement to 
restoration of a 10 percent rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

The veteran had active service from July 1969 to August 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which reduced the rating for the 
veteran's service-connected bilateral hearing loss from 10 
percent to noncompensable, effective from November 1, 2000.


REMAND

This appeal originated out of the veteran's claim for an 
increased rating for his service-connected bilateral hearing 
loss.  Upon a preliminary review of this record, the Board 
finds that additional development is needed in this appeal 
before proceeding with appellate review.  

At the time that the veteran's claim for increase was 
received at the RO (in April 1999), a 10 percent rating was 
in effect for bilateral hearing loss, effective from April 
1996.  In a September 1999 rating decision, rather than 
awarding the benefit sought, the RO proposed reducing the 
rating for bilateral hearing loss from 10 percent disabling 
to noncompensable.  The veteran was notified of that proposal 
by VA letter dated in September 1999.  In an August 2000 
rating decision, the RO implemented the proposed reduction, 
and reduced the rating for bilateral hearing loss from 10 
percent to noncompensable, effective from November 1, 2000.  
The veteran disagreed with that decision and initiated this 
appeal.  Essentially, the veteran maintains that he currently 
has hearing loss, and he feels that the 10 percent rating was 
appropriate.  In his substantive appeal, received in October 
2000, the veteran indicated that "a rating of 10 [percent] 
bilateral hearing loss would satisfy my appeal."

The United States Court of Appeals for Veterans Claims (known 
as United States Court of Veterans Appeals, prior to March 1, 
1999) (hereinafter, "the Court") has held in Brown v. 
Brown, 5 Vet. App. 413, 418 (1993), that based on 38 C.F.R. 
§ 4.13, in any rating reduction case it must be ascertained, 
based upon a review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  See Brown, 
5 Vet. App. at 420-421.  Additionally, in any rating 
reduction case not only must it be determined that an 
improvement in a disability has actually occurred, but that 
such improvement reflects improvement in ability to function 
under ordinary conditions of life and work.  Id., see 
38 C.F.R. §§ 4.2, 4.10.  Furthermore, a claim as to whether a 
rating reduction was proper must be resolved in the veteran's 
favor unless the Board concludes that the preponderance of 
the evidence supports a finding of improvement in the 
disability picture.  Id., citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1990). 

At the time that the veteran was awarded a 10 percent rating 
for bilateral hearing loss, effective from March 1995, the 
medical evidence revealed the following.  A June 1995 VA 
audiological examination report revealed an average pure tone 
threshold for the right ear of 34 decibels.  Speech 
recognition in the right ear was 92 percent.  For the left 
ear, the average pure tone threshold was 23 decibels, and 
speech recognition was 88 percent.  The examiner indicated 
that the left ear showed a mild mixed hearing loss and the 
right ear showed a moderate mixed hearing loss.  

An April 1996 VA audiological examination report revealed 
that the average pure tone threshold for the right ear was 58 
decibels.  Speech recognition in the right ear was 44 
percent.  For the left ear, the average pure tone threshold 
was 38 decibels, and speech recognition was 84 percent.  The 
examiner indicated that the left ear manifested mild 
sensorineural hearing loss, and the right ear was productive 
of moderate mixed hearing loss.  The examiner remarked that 
"there are no results reported for speech recognition in the 
right ear because results are not felt to be valid."  

Following the veteran's April 1999 claim for increase (that 
subsequently resulted in the rating reduction), the veteran 
was afforded a VA audiological examination in August 1999.  
At that time, the average pure tone threshold for the right 
ear was 50 decibels, and speech recognition was 80 percent.  
For the left ear, the average pure tone threshold was 29, and 
speech recognition was 92 percent.  The examiner indicated 
that the right ear manifested moderate to severe mixed 
hearing loss, and the left ear manifested mild to moderate 
sensorineural hearing loss at 4000-8000 Hertz.  

Most recently, in a March 2000 VA examination for ear 
diseases, it was noted that the veteran's "speech 
recognition in the right ear is 50 and in the left ear is 30 
and his SRA is slightly lower on the right at 76% to 80% and 
compared to the left which was 92."  The puretone thresholds 
were not noted, presumably as the focus of the examination 
was the veteran's tympanic membrane perforations.  However, 
the examiner indicated that "[a]dditional audiograms shows a 
hearing loss in both ears, worse on the right than the 
left."  Those audiograms are not in the claims file.

In light of the comments in the March 2000 VA examination, 
the Board finds that additional development is needed in this 
appeal.  As noted earlier in this remand, rating reduction 
cases require a review of the entire history of the 
condition.  It not only must be ascertained whether the 
evidence reflects an actual change in the disability, but it 
must also be ascertained whether the examination reports 
reflecting such change are based upon thorough examinations.  
See Brown, 5 Vet. App. at 420-421.  In the present case, the 
RO reduced the rating for the veteran's bilateral hearing 
loss from 10 percent to noncompensable based on findings in 
an August 1999 VA examination.  The Board notes that the 
findings in that examination, particularly in regard to the 
right ear, are notably different from findings in an earlier 
VA examination, conducted in April 1996.  The Board also 
notes, however, that there is a notation in the April 1996 
examination that the speech recognition scores for the right 
ear may not have been accurate.  Moreover, in the recent 
March 2000 VA examination for ear diseases, there is a 
confusing statement as to the veteran's current speech 
recognition scores.  The Board is not clear from that 
statement as to what the veteran's current speech recognition 
scores are; one interpretation of the statement is that the 
current scores are quite low.  In any event, the audiograms 
referenced by that examiner are not presently in the claims 
file.  They should be obtained, as they could offer useful 
information as to the nature of the veteran's current 
bilateral hearing loss disability.

Finally, the Board notes that according to a March 2001 VARO 
letter, the RO has considered whether any additional 
development is needed to comply with the recently enacted 
Veterans Claims Assistance Act of 2000 ("VCAA"), Pub. Law 
No. 106-475, 114 Stat. 2096 (2000), and found that the 
requirements of the law had been met.  However, as this case 
is being remanded for additional development, there is a 
continuing duty to assist, and the RO should continue to 
apply the VCAA where appropriate. 

Therefore, this case is REMANDED to the RO for the following:

1.  The RO should undertake any actions 
necessary to ensure continued compliance 
with the Veterans Claims Assistance Act 
of 2000, Pub. Law No. 106-475, 114 Stat. 
2096 (2000).

2.  The RO should obtain the results of 
the audiograms referenced in the March 
2000 VA examination for ear diseases, and 
associate those records in the veteran's 
claims file.  

3.  After obtaining the VA audiograms 
referenced in the paragraph above, the RO 
should seek clarification as to the 
statement made in the March 2000 VA 
examination report regarding the 
veteran's speech recognition scores.  
That statement reads as follows:  
"speech recognition in the right ear is 
50 and in the left ear 30 and his SRA is 
slightly lower on the right at 76% to 80% 
and compared to the left which was 92."  
Specifically, the RO should obtain 
clarification from the examiner who 
conducted the examination, or another 
qualified medical professional, as to 
what the correct speech recognition 
scores were at that time, and what the 
findings of 50 and 30 meant.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2000), copies of all 
pertinent records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


